Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 1 of 40




                                                                    1



      1               IN THE UNITED STATES DISTRICT COURT

      2              FOR THE WESTERN DISTRICT OF OKLAHOMA

      3   -------------------------------------------------------

      4   QUILL INK BOOKS LIMITED, a
          foreign corporation,                  Case No.: CIV-18-920-G
      5
                      Plaintiff,
      6         v.

      7   ABCD GRAPHICS AND DESIGN,
          INC., d/b/a BLUSHING BOOKS
      8   PUBLISHING, a foreign
          corporation, et al.,
      9
                     Defendants.
    10    -------------------------------------------------------

    11                  CONFIDENTIAL PORTIONS REDACTED

    12                    VIDEOTAPED DEPOSITION OF

    13                RACHELLE SOTO a/k/a ADDISON CAIN

    14                             March 28, 2019

    15                      10:06 a.m. - 4:43 p.m.

    16                          Richmond, Virginia

    17

    18

    19

    20

    21                HALASZ REPORTING & VIDEOCONFERENCE

    22          1011 E. Main Street, Richmond, Virginia 23219

    23                             (804) 708-0025

    24

    25           REPORTED BY:      Kimberly L. Ribaric, RPR, CCR
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 2 of 40



                                                                    2



      1                Videotaped Deposition of RACHELLE SOTO

      2    a/k/a ADDISON CAIN, taken and transcribed on behalf of

      3    the Plaintiff, by and before Kimberly L. Ribaric,

      4    Registered Professional Reporter, Certified Court

      5    Reporter and Notary Public in and for the Commonwealth

      6    of Virginia at large, pursuant to Federal Rules of

      7    Civil Procedure Rule 45, and by Notice to Take

      8    Depositions; commencing at 10:06 a.m., March 28, 2019,

      9    at Kaufman & Canoles, 1021 East Cary Street, 1400 Two

    10     James Center, Richmond, Virginia 23219.

    11

    12

    13     APPEARANCES OF COUNSEL:

    14

    15                 KAUFMAN & CANOLES
                       150 West Main Street
    16                 Suite 2100
                       Norfolk, VA 23510
    17                 jmbredehoft@kaufcan.com
                 BY:   JOHN BREDEHOFT, ESQUIRE
    18                 Counsel for Plaintiff

    19

    20                 THE LAW OFFICE OF BECKY BRIGGS
                       P.O. Box 9470
    21                 Pueblo, Colorado
                       beckybriggslaw@gmail.com
    22           BY:   REBECCA L. BRIGGS, ESQUIRE
                       Counsel for Defendants
    23

    24

    25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 3 of 40



                                                                  3



      1    APPEARANCES OF COUNSEL (continued):

      2

      3                CROWE & DUNLEVY
                       Braniff Building
      4                324 N. Robinson Ave, Suite 100
                       Oklahoma City, OK 73102
      5                tynia.watson@crowedunlevy.com
                 BY:   TYNIA A. WATSON, ESQUIRE
      6                Counsel for Defendants

      7

      8    ALSO PRESENT:

      9          Joe Hudson, Videographer
                 Samantha Forsythe, Law Clerk
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 4 of 40



                                                                      4



      1                             I N D E X

      2    WITNESS:   RACHELLE SOTO a/k/a ADDISON CAIN       PAGE

      3        Examination By Mr. Bredehoft                       8

      4        Examination By Ms. Briggs                      239

      5        Further Examination By Mr. Bredehoft           255

      6        Examination By Ms. Watson                      257

      7                              - - -

      8

      9

    10

    11                  CONFIDENTIAL PORTIONS MARKED

    12                    START PAGE:           END PAGE:

    13                       142                  146

    14                        217                 218

    15                       223                  223

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 5 of 40



                                                                     5



      1                           E X H I B I T S

      2                               DEPOSITION

      3     EXHIBIT NO.                                       PAGE

      4     Exhibit 1     Announcements                       105

      5     Exhibit 2     Amended Complaint                   110

      6     Exhibit 3     GoFundMe, "Help Addison Cain with   118

      7                   her legal defense!"

      8     Exhibit 4     Blog Post                            119

      9     Exhibit 5     Addison Cain's Facebook page        121

    10      Exhibit 6     Spreadsheet of side-by-side          140

    11                    read-through

    12      Exhibit 7     DMCA e-mail                         153

    13                    Bates SOTO_000103 through 106

    14      Exhibit 8     E-mail chain beginning 4/19/18      171

    15                    from Bethany Burke to Rachelle

    16                    Soto

    17                    Bates SOTO_000511 through 532

    18      Exhibit 9     Certificate of Registration,        203

    19                    Registration Number TX 8-578-230

    20                    Bates SOTO_001089

    21      Exhibit 10    E-mail chain beginning 4/17/18      206

    22                    from Rachelle Soto to Bethany

    23                    Burke

    24                    Bates SOTO_001001 through 1003

    25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 6 of 40



                                                                     6



      1                         E X H I B I T S

      2                          DEPOSITION

      3     Exhibit No.                                       PAGE

      4     Exhibit 11    5/16/18 e-mail from Rachelle Soto    210

      5                   to Allison

      6                   Bates SOTO_000571

      7     Exhibit 12    E-mail chain beginning 4/26/18       212

      8                   from Rachelle Soto to Allison

      9                   Bates SOTO_000627

    10      Exhibit 13    E-mail chain beginning 4/26/18       216

    11                    from Rachelle Soto to Allison

    12                    Bates SOTO_000600

    13      Exhibit 14    "Exhibit 5" to the complaint,        229

    14                    series of e-mails

    15      Exhibit 15    "Exhibit 4" to the complaint         231

    16      Exhibit 16    "Exhibit 3" to the complaint         233

    17      Exhibit 17    "Exhibit 6" to the complaint         236

    18

    19

    20

    21

    22

    23

    24

    25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 7 of 40



                                                                     60



      1          A.   Can you show me where the restroom is?

      2          Q.   Of course I can.

      3               MR. BREDEHOFT:   Off the record, please.

      4               THE VIDEOGRAPHER:   The time is 11:01.

      5               (Recess taken at 11:01 a.m., proceedings

      6               resumed at 11:10 a.m.)

      7               THE VIDEOGRAPHER:   Back on the record the

      8        time is 11:10.

      9    BY MR. BREDEHOFT:

    10           Q.   Before we went off the record, I was

    11     attempting to ask a question and I was doing it very

    12     unartfully, and I apologize.

    13                Your book published by Blushing, okay, the

    14     first of the books that we're talking about here, is

    15     that fan fiction?

    16           A.   It is not fan fiction.

    17           Q.   And why is it not fan fiction?

    18           A.   To be a fan fiction, it has to exist in a

    19     universe that you don't own.   When I wrote the story,

    20     I hardly used anything from that universe at the time.

    21     I just used, like, a couple little things here.     When

    22     I rewrote the story, all of that was taken out,

    23     characters were modified, scenes were rewritten.     So

    24     it is definitely not fan fiction.

    25           Q.   Let me see if this is a different question.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 8 of 40



                                                                  61



      1               Is that book in the omegaverse?

      2          A.   That book is an omegaverse book.

      3          Q.   Are there aspects of the omegaverse that are

      4    manifested in that book that constitute a reality or a

      5    universe that you contend you own?

      6          A.   I don't own omegaverse.

      7          Q.   Is there any part of your first book which

      8    creates a reality that you contend you do own?

      9          A.   I do not own omegaverse.

    10           Q.   I understand.    That's not what I'm asking.

    11           A.   Okay.

    12           Q.   As I understood it -- and again I told you

    13     there are places where I'm just not going to

    14     understand --

    15           A.   Uh-huh.

    16           Q.   -- because I don't know that much about

    17     fan fiction, I don't know that much about the

    18     omegaverse.

    19                As I understand it, it's not fan fiction

    20     because it is not in a universe that you don't own.

    21     Let me ask this question.

    22                Do you own the universe that is depicted in

    23     that first book?

    24           A.   Any -- a person who has published owns the

    25     universe in their book.     But the universe and
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 9 of 40



                                                                      62



      1    omegaverse are different things.

      2          Q.   Okay.    My question should have been:   What

      3    are the differences between your universe and

      4    omegaverse?

      5          A.   That's too broad of a question to answer,

      6    because any author is going to have differences.     You

      7    take the omegaverse and you modify the meta to fit

      8    your story.   So there isn't one version of omegaverse

      9    that I own.   Again, nobody owns omegaverse.   Just like

    10     nobody owns vampires and nobody owns werewolves.

    11           Q.   But you do own the universe in which your

    12     three books are set?

    13           A.   Yes.    So if an author was to write a book

    14     set into my universe, using my characters, that would

    15     be a little bit of a difficulty there.

    16           Q.   Would that be fan fiction?

    17           A.   It could be, if they wanted to write

    18     fan fiction and post it online for free.    I'd actually

    19     think that was really cool if people did that.

    20           Q.   I'm going to try to ask the question a

    21     little better this time, and I don't mean to berate

    22     it.

    23                Are there plot elements or tropes in any of

    24     your three omegaverse-published books which takes that

    25     out of the universe that nobody owns and makes it into
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 10 of 40



                                                                     63



      1    the universe that you own?

      2                MS. WATSON:    Object to form.

      3                THE WITNESS:    I'm not really sure how to

      4        answer that.     It's a really broad question.   And as

      5        I've already said, I don't own omegaverse.

      6    BY MR. BREDEHOFT:

      7          Q.    Right.

      8          A.    I own the books that are published, and I

      9    have the copyrights for them, so it would fall under

     10    what you would expect to be copyright.       But I -- I

     11    can't answer that because it's just a very vague,

     12    broad question.

     13          Q.    Okay.    Here's what I'm having trouble with.

     14    You define fan fiction as something written in a

     15    universe you don't own?

     16          A.    Yes.

     17          Q.    And we agree that nobody owns omegaverse?

     18          A.    Nobody owns omegaverse.

     19          Q.    And your three books are written in the

     20    omegaverse universe?

     21          A.    Yes.

     22          Q.    Which is a universe you don't own?

     23          A.    I do not own omegaverse.

     24          Q.    But nonetheless, they are not fan fiction?

     25          A.    In answer to your question, that would be
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 11 of 40



                                                                      64



      1    like asking somebody if they had written a book about

      2    vampires, such as Anne Rice, if she owned vampires.

      3    She doesn't own vampires, she's just using vampires to

      4    tell a story.     Does that make sense?

      5          Q.    It may.    It doesn't to me because -- you

      6    know, but that's my failing.

      7                Are there plot devices or specific elements

      8    that you incorporate into any of your three works --

      9    here's the question.

     10          A.    Uh-huh.

     11          Q.    What plot devices or elements, if any, that

     12    you incorporate into any of your three published works

     13    makes it your own universe?

     14                MS. WATSON:    Object to form.

     15                THE WITNESS:     That is extremely broad.

     16        You'd have to read the books.        And I'll give you a

     17        copy if you want to.

     18    BY MR. BREDEHOFT:

     19          Q.    No.    I -- I bought them.    I read them.

     20          A.    Did you?

     21          Q.    Oh, of course I read them.

     22          A.    All right.     Sorry about that.

     23                I can't really tell you -- I don't own

     24    tropes and I don't own omegaverse.       I own my plot, and

     25    I own my -- my writing, and I own my story.       But if
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 12 of 40



                                                                    65



      1    you want me to pick apart each part and explain to you

      2    if I -- or -- or if you're trying to make it sound as

      3    if I am claiming to own omegaverse, I don't own it.

      4          Q.    I'm not make -- trying to make it sound like

      5    anything.

      6          A.    Okay.

      7          Q.    And I think that it's -- it's been very

      8    clear you don't own omegaverse --

      9          A.    We don't own omegaverse.

     10          Q.    -- I don't own it, nobody owns it.

     11                I'm just having problems with your

     12    definition of what fan fiction is, and when you

     13    combine that with a statement that your three books

     14    are not fan fiction.

     15          A.    They are not fan fiction.

     16          Q.    Right.   And -- do you see the problem I'm

     17    having?

     18          A.    I think it's because you've never read

     19    fan fiction and you're not familiar with it.     And it's

     20    going to be something I don't know if I could explain

     21    to you, but maybe you should read some.     They're fun,

     22    especially if you're into comic books.    So that might

     23    be more helpful.     I'm not really sure I can clear this

     24    one up for you.

     25          Q.    Okay.    I have read a couple thousand
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 13 of 40



                                                                    66



      1    fan fiction stories.

      2            A.   Okay.

      3            Q.   Especially those set in the -- if you're

      4    familiar with it, the 1632 universe by Eric Flint.

      5            A.   I'm not familiar with it.

      6            Q.   Oh, you'd love it.

      7                 And I'll just try this one more time, then I

      8    will drop it.   And I'll preface the question with

      9    this.   I -- I am having a problem with what I perceive

     10    as a logical inconsistency.

     11            A.   Okay.

     12            Q.   Okay.   Your books are in the omegaverse.

     13            A.   Yes.

     14            Q.   We agree on that.

     15                 Nobody owns the omegaverse.

     16            A.   Exactly.

     17            Q.   Fan fiction is books that are set in a

     18    universe you don't own.

     19            A.   Yes.

     20            Q.   But despite the fact that your books are set

     21    in a universe that nobody owns, they're not

     22    fan fiction?

     23            A.   Exactly.

     24                 MS. WATSON:   I object to form.

     25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 14 of 40



                                                                    67



      1    BY MR. BREDEHOFT:

      2          Q.    And my question is:     How can that be?

      3          A.    I think that you're missing part of the --

      4    the thing here.     You can write fan fiction, and you

      5    can write omegaverse, and they don't have to be the

      6    same thing.   You can write fan fiction with vampires

      7    in it, if you're using something as -- like "True

      8    Blood" is a TV show, they'll have fan fiction.

      9    They're using the characters from "True Blood," and

     10    they're using the scenes from "True Blood," and

     11    probably even lines directly from the TV show.

     12          Q.    I love Sookie.

     13          A.    Yeah.    Who doesn't?

     14                But then you can also write a novel with

     15    vampires in it that has nothing to do with "True

     16    Blood," and that's not fan fiction, but they're both

     17    vampires.

     18                So you can't just assume that anything

     19    omegaverse is fan fiction.

     20          Q.    That, I understand.

     21          A.    Okay.

     22          Q.    But that makes me fail to understand your

     23    definition of fan fiction as anything set in a

     24    universe you don't own.

     25          A.    I think I'm failing to understand what
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 15 of 40



                                                                   68



      1    you're asking, and we might have a disconnect here.

      2          Q.    It won't be the first time.   I'm not as dumb

      3    as I look, but I'm really close.

      4                Have you ever taken any classes or seminars

      5    on writing?

      6          A.    No.

      7          Q.    Or publishing?

      8          A.    Classes or seminars on publishing?

      9          Q.    (Nods head up and down.)

     10          A.    I would say that I've been to some seminars

     11    when I go to conferences.

     12          Q.    Have you ever taught any classes on writing?

     13          A.    I haven't taught any classes on writing.

     14          Q.    When you go to conferences, do you teach or

     15    make presentations?

     16          A.    I have given a presentation on dark romance.

     17          Q.    Okay.   Just one?

     18          A.    Just one.

     19          Q.    And when was that?

     20          A.    This was at Romantic Times last year.

     21          Q.    Where physically was that?

     22          A.    It was in Reno.

     23          Q.    Do you remember the time of year?

     24          A.    I'm going to guess that it was in May.

     25          Q.    Do you remember the sponsoring organization?
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 16 of 40



                                                                    154



      1    the complete second page, which is Bates 104, and goes

      2    over to the top of page Bates 105; is that correct?

      3          A.    Yes.

      4          Q.    Okay.    And then there are reviews.   Did you

      5    collect those reviews?

      6          A.    I don't recall.

      7          Q.    Who prepared the part of this document

      8    before the bold title, Plot Similarities?

      9          A.    I have no idea.

     10          Q.    Okay.    Have you seen it in this form?

     11          A.    Perhaps.   I'm not -- I'm not entirely sure,

     12    to be honest.

     13          Q.    Okay.    "Born to be Bound" is -- takes place

     14    on earth, right?

     15          A.    Yes.

     16          Q.    In the future?

     17          A.    It's in the dystopian future, in a dome.

     18          Q.    Dystopian future in a dome, the dome

     19    eventually cracks and a virus gets in?

     20          A.    No -- well, yes, that does happen.

     21          Q.    Okay.    And is there any magic in that world?

     22          A.    There is no magic in my world.    It's all

     23    science fiction.

     24          Q.    Okay.    So we have future dystopian, science

     25    fiction in a dome.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 17 of 40



                                                                   155



      1          A.    Yes.

      2          Q.    The Myth of omega, "Crave to Conquer," takes

      3    place in an imaginary world; is that correct?

      4          A.    It looks like a fantasy world, yes.

      5          Q.    Right.    You've looked at the maps on

      6    MapQuest, you've read the book, and it's no place on

      7    earth, right?

      8          A.    As far as I know, it's not -- I don't recall

      9    maps, but I would assume that it's not on earth

     10    because it's fantasy.

     11          Q.    Okay.     Fantasy based on magic?

     12          A.    I don't -- wouldn't say the world is based

     13    on magic.   There's magic in the world.

     14          Q.    Okay.     And magic is important to do anything

     15    such as reducing esterase, correct?

     16          A.    I believe that's what happens in her book.

     17          Q.    Okay.     Do you think that her use of magic to

     18    get around the problem of esterase in an omega is

     19    something that infringes on your book?

     20          A.    No.     My issue with it was that she used beat

     21    by beat in several parts of the book, beats from my

     22    book in beats from her book.

     23          Q.    Okay.

     24          A.    It has nothing do with trope, and it has

     25    nothing do with omegaverse.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 18 of 40



                                                                    156



      1             Q.   Okay.     Again, exhibiting my ignorance in use

      2    of the term "beat," I had understood that beat also

      3    refers to where in the book, the first third, the

      4    first quarter, the first half, where in the book

      5    certain plot points develop; is that correct?

      6             A.   I'm not entirely sure it matters where in

      7    the book.     For example, for Zoey Ellis' book, the

      8    first I want to say maybe to the 30-percent mark when

      9    I was reading it, it was an original story.       And then

     10    her beats began matching my beats.       And then there's a

     11    small part where the beats don't match, and then again

     12    the beats do match.

     13             Q.   Do you have any written analysis of the

     14    beats?

     15             A.   No, I don't, actually, but if you had read

     16    Golden Angel's blog post, she independently did her

     17    own, and I thought that it did a great job summarizing

     18    it.

     19             Q.   You have a rape in the first chapter?

     20             A.   It's dubious consent.

     21             Q.   Okay.

     22             A.   Uh-huh.

     23             Q.   Another term I'm not particularly up on.

     24                  And when does the first sexual contact take

     25    place in the omega -- Myth of omega, "Crave to
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 19 of 40



                                                                   157



      1    Conquer"?

      2             A.   I couldn't tell you that off the top of my

      3    head.

      4             Q.   Okay.   In your book, the protagonist is a

      5    rebel prisoner who's escaped and led a revolution,

      6    right?

      7             A.   He is a man who's taken over the city and

      8    leads an army.

      9             Q.   And was originally a prisoner, correct?

     10             A.   He was originally a prisoner.

     11             Q.   And he led the revolt?

     12             A.   He did lead the revolt.

     13             Q.   Okay.   And in "Crave to Conquer," the

     14    protagonist is a legitimate emperor, correct?

     15             A.   He is -- was originally, if I remember

     16    correctly, a soldier who led men and took over a city,

     17    and made himself the emperor.      He didn't start out in

     18    a royal line.

     19             Q.   Sure it wasn't his grandpa?

     20            A.    I -- actually, I'm not sure.

     21            Q.    And the level of the technology in the

     22    "Crave to Conquer" book is essentially medieval, is

     23    that correct?

     24             A.   The level of technology they're using

     25    99 percent of the time in my story is pretty much
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 20 of 40



                                                                   158



      1    medieval too, which is doors.     There's not a huge

      2    sci-fi component that's discussed.

      3           Q.    You have guns, Zoey doesn't?

      4           A.    I don't -- I'm not even sure if there's

      5    moments where there's guns in my -- there -- there

      6    might be.    But keep in mind, it's a dystopian future,

      7    so in some ways it could be almost medieval, because

      8    they have lost a lot of stuff as -- as the book goes

      9    on.   There's a lot of technology that doesn't work.

     10    But there is no magic.

     11           Q.    And in your book, omegas are dying off,

     12    correct?     They're very rare?

     13           A.    They're being pretty much murdered by

     14    alphas.

     15           Q.    Okay.   And in Zoey's book, there are plenty

     16    of omegas, they're just hiding, right?

     17           A.    There's not plenty, there's very few, if I

     18    remember correctly, and they have a colony, because

     19    the omegas that they don't find are getting murdered

     20    by alphas.

     21           Q.    And do you have anyone that is analogous in

     22    your book to the -- the mother of the omega colony in

     23    Zoey's book?

     24           A.    Can you say what analogous means?

     25           Q.    The same as or similar to.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 21 of 40



                                                                   159



      1          A.    I have a character in my book named Nona,

      2    who is kind of a matriarch of the omegas.

      3          Q.    And have you analyzed whether she is the

      4    same as or similar to the -- the character of the

      5    mother?

      6                MS. WATSON:    Object to form.

      7                THE WITNESS:    I honestly don't recall off

      8        the top of my head.

      9    BY MR. BREDEHOFT:

     10          Q.    Okay.   Why, in your book, does the

     11    protagonist want to give omegas to his soldiers?

     12          A.    To please them.

     13          Q.    Why, in Zoey's book, does the main

     14    protagonist search for omegas to give to his solders?

     15          A.    To please them.

     16          Q.    Any other reason?

     17          A.    There's multiple reasons on both sides, but

     18    I don't remember them all.

     19          Q.    Okay.   Your omega, Claire --

     20          A.    Yes, her name is Claire.

     21          Q.    -- approaches the protagonist intentionally,

     22    correct?

     23          A.    Yes.

     24          Q.    She seeks him out?

     25          A.    She does.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 22 of 40



                                                                    160



      1          Q.    And she's trying to get food, right?

      2          A.    Food for the omegas.

      3          Q.    Right.    And in Zoey's book, Cailyn, the

      4    omega, does not intentionally approach the

      5    protagonist, right?

      6                MS. WATSON:    Object to form.

      7                THE WITNESS:    I -- I would have to look

      8        over it again, but I believe that she does

      9        intentionally, because she's spying.

     10    BY MR. BREDEHOFT:

     11          Q.    Right.    She's spying and she is disguised as

     12    a beta, right?

     13          A.    So is Claire.

     14          Q.    Uh-huh.    And why was she spying?

     15          A.    To help the omegas.

     16          Q.    Can you drill down to any more particular

     17    level of generality?

     18          A.    I can't.

     19                MS. WATSON:    Object to form.

     20    BY MR. BREDEHOFT:

     21          Q.    Both of them suppress their scent, one by

     22    magic, one by drugs?

     23          A.    That would be correct.

     24          Q.    Okay.    And when Claire -- well, Claire's

     25    drugs fail, is that correct?
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 23 of 40



                                                                     161



      1             A.   Claire is taking something that she thinks

      2    is a heat suppressant, but it isn't.

      3             Q.   And why isn't it?

      4             A.   Because she was scammed by the person who

      5    sold them to her.

      6             Q.   All right.   And was that the protagonist?

      7             A.   The protagonist who sold them?

      8             Q.   Uh-huh.

      9             A.   He is just some side character.

     10             Q.   Okay.   And why does the person Cailyn in

     11    Zoey's book have a problem with her esterase being

     12    exposed?

     13             A.   Why does she have a problem with it?

     14             Q.   Well, how does it occur?

     15             A.   If I remember correctly, and I would need to

     16    read that part again, a third character set up some

     17    kind of magical removing force field, and when she

     18    walked through it, her esterase began to fail.

     19             Q.   Does Shepherd -- and Shepherd is your

     20    protagonist, right?

     21             A.   Yes.

     22             Q.   Does he fight his instincts?

     23             A.   Does he fight his instincts?     In which

     24    scene?

     25             Q.   In any scene in the first book.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 24 of 40



                                                                   162



      1           A.   I mean, it -- you -- that would be open to

      2    interpretation on what you think as -- when you're

      3    reading the book.     What I think he's doing, and what a

      4    reader thinks that he's doing might be different.

      5           Q.   As you wrote it, is there any language in

      6    the book that says in these words or similar, Shepherd

      7    is fighting back his instinct and trying to not to

      8    have sex?

      9           A.   I can't recall.

     10           Q.   Is there anywhere in your book where

     11    Shepherd expresses regret for having had sex?

     12           A.   Yes.

     13           Q.   Where is that?

     14           A.   It's after he has sex with her where he

     15    doesn't let her have an orgasm.

     16           Q.   Is there any place in Zoey's book where the

     17    protagonist, Drocco, expresses regret about having

     18    sex?

     19           A.   I don't recall.

     20           Q.   Your book is -- this is a writing term, so

     21    make sure I get it right --

     22           A.   Uh-huh.

     23           Q.   -- third person, impersonal but not

     24    omniscient?

     25           A.   Perhaps.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 25 of 40



                                                                   163



      1            Q.   Is it told -- who is it told by, the tale?

      2            A.   It's a third person.

      3            Q.   Okay.   And what about Zoey's books?

      4            A.   I actually don't remember if hers are third

      5    or first.

      6            Q.   There's reference in the documents, I won't

      7    find it, to Zoey just changing the point of view.       Do

      8    you recall that she changed the point of view from

      9    chapter to chapter?

     10            A.   It was specific scenes.   And off the top of

     11    my head, I wouldn't be able to tell what you they

     12    were.   If you want, we can get the books side by side

     13    and do a read-through.

     14            Q.   I have.

     15            A.   Well, I mean we can together, and we can

     16    discuss it, but --

     17            Q.   Nah.

     18                 Have you ever seen Errol Flynn's movie, "The

     19    Sea Hawk"?

     20            A.   I don't think I have, I'm sorry.

     21            Q.   Okay.   Is the idea that a protagonist will

     22    lock his or her lover away so they can't escape, is

     23    that something original to you?

     24            A.   Absolutely not.

     25            Q.   Okay.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 26 of 40



                                                                     164



      1            A.   No.     That's called capture fantasy.

      2            Q.   Yeah.    Happens all the time.

      3            A.   It's common, yes.

      4            Q.   Sure.

      5            A.   Because once again, this wasn't about the

      6    tropes, it was about the beats.

      7            Q.   Now, when we get to the bottom of that

      8    section that you wrote, which is on page 105, that's

      9    all from the first book, right?

     10            A.   I believe so.

     11            Q.   But this asked to take down the first two

     12    books, correct?

     13            A.   That's what it says on the top.

     14            Q.   Why was there no analysis of the second

     15    book?

     16            A.   Since I didn't prepare these, I can't answer

     17    that.

     18            Q.   When preparing the analysis, did you prepare

     19    a similar analysis for the second book?

     20            A.   I honestly don't remember if I did.

     21            Q.   If you did, you would have given it to your

     22    lawyers?

     23            A.   Yeah.    I -- I think that perhaps -- I --

     24    I -- I don't remember.      So if there was a document,

     25    she would have seen it.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 27 of 40



                                                                     165



      1          Q.    Okay.    Who is your protagonist's true mate?

      2          A.    That would be Shepherd.

      3          Q.    Your protagonist is Shepherd.

      4          A.    Oh, yes.    Claire.

      5          Q.    Okay.    Who is Svana?

      6          A.    Svana?

      7          Q.    Svana.

      8          A.    Svana is the antagonist.

      9          Q.    Okay.    And does Shepherd love Svana?

     10          A.    In the beginning of the book, he does.

     11          Q.    Is there a character analogous to Svana in

     12    Zoey's book?

     13          A.    There is a hinting that he's going to cheat,

     14    but no name is given.

     15          Q.    Okay.     How does your three story arc end?

     16          A.    The -- the three story arc end.     It ends

     17    ambiguous, you don't really know what happens at the

     18    end, you have to wait for the next book.

     19          Q.    Always a good thing, right?

     20          A.    Well...

     21          Q.    Well, let me put it this way.     Is your omega

     22    present at the end of the book?

     23          A.    In the very last scene?

     24          Q.    At the end of the book.

     25          A.    Is she -- I don't understand the question.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 28 of 40



                                                                     166



      1          Q.     Does she apparently die?

      2          A.     Well --

      3                 MS. WATSON:     Which book are you talking

      4        about, Counsel?

      5                 MR. BREDEHOFT:     Huh?

      6                 MS. WATSON:    Which book are you talking

      7        about?

      8    BY MR. BREDEHOFT:

      9          Q.     Oh, I'm sorry.     I meant the end of the --

     10    the three book arc.

     11          A.     The third book?

     12          Q.     Yeah.

     13          A.     That's open to interpretation.    There is a

     14    body left behind that they can't prove is her, which

     15    was supposed to be a big hint that she's coming back

     16    in the next book.

     17          Q.     Okay.     How does Zoey's three book arc end?

     18          A.     I don't remember.

     19          Q.     Isn't it sort of happily ever after?

     20          A.     I -- I honestly don't remember.

     21          Q.     Okay.     Wouldn't the ending and the

     22    resolution of the conflict between the alpha and the

     23    omega be an important beat?

     24          A.     Don't you think we should take into account

     25    the fourth book, where they do begin to have their
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 29 of 40



                                                                    167



      1    happily ever after?

      2            Q.   When did you write the fourth book?

      3            A.   The fourth book came out -- I might -- I

      4    might be wrong about this, but I think it came out in

      5    2017.   We could double check if someone wants to look

      6    it up on Amazon real quick.

      7            Q.   To the best of your knowledge, do any of the

      8    DMCA documents, either draft or prepared by you or

      9    prepared by your publisher, mention the fourth book?

     10            A.   I don't know.

     11            Q.   When was the copyright for the fourth book

     12    registered --

     13                 MS. WATSON:    Object to form.

     14    BY MR. BREDEHOFT:

     15            Q.   -- if it has been?

     16            A.   It's still in copyright process.

     17            Q.   And it's true, isn't it, that at the time

     18    the DMCA notices were sent, you did not have a

     19    registered copyright for any of the three books,

     20    correct?

     21                 MS. WATSON:    Object to form.

     22                 THE WITNESS:     I honestly don't know.

     23                 MR. BREDEHOFT:     Okay.   Would you get me the

     24        copyright registration thing?        I think it's -- let

     25        me have the --
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 30 of 40



                                                                     177



      1    someone else's book and paraphrase it, and if you use

      2    repeated beats, then that would be plagiarism.

      3            Q.   How many beats are there, typically, in a

      4    romance novel?

      5            A.   I couldn't answer that.      It would depend on

      6    the novel.

      7            Q.   Give me an example of some of the beats in

      8    the first book of your trilogy.

      9            A.   Goodness.       I don't know if I can do this off

     10    the top of my head.         Would you like to pull the books

     11    out?

     12            Q.   No.     I --

     13            A.   I didn't prepare anything like that, so I

     14    don't really feel like I could comfortably talk about

     15    it.

     16            Q.   Okay.     Let me ask this question.    What are

     17    some of the beats in your first novel that are

     18    replicated in Zoey's novel?

     19            A.   Again, I didn't prepare.       I don't want to

     20    speak out of hand on this.        But if you would like me

     21    to prepare a document that has what I think the beats

     22    are from my book used in her book, I'm happy to do it.

     23    But I'm not going to do that today off the top of my

     24    head.   I might misrepresent either side, and that

     25    would be incorrect.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 31 of 40



                                                                   178



      1           Q.   Back in April of 2018, what did you believe

      2    the correspondence in the beats to have been?

      3           A.   It would be pretty much the same as I'm

      4    saying right now, I would have to sit down and look at

      5    it.   This was a long time ago.

      6           Q.   Can you give me an example in any genre, not

      7    tied to a particular book, of a beat?

      8           A.   Well, you can't just say "a beat."   You have

      9    to look at the plot points and the beats in the plot.

     10    So, I mean, you could say anything and call it a beat.

     11    But if you're looking at an entire kind of

     12    composition, then I could be:     This is a beat, this is

     13    a beat, this is a beat.

     14                But I can't randomly say:   Here is a beat.

     15           Q.   Okay.   Tell me a well-known book that you're

     16    familiar with, and try to give me what the beats are.

     17    Do you know --

     18           A.   I don't -- I don't think I could do that off

     19    the top of my head.   That's something that would

     20    require some thought.

     21           Q.   Do you know "A Christmas Carol" by Charles

     22    Dickens?

     23           A.   Not well enough to give you the beats for

     24    it.

     25           Q.   Are you familiar with Antony and Cleopatra
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 32 of 40



                                                                    179



      1    by Shakespeare?

      2            A.    No.

      3             Q.   Are you familiar with "A Midsummer Night's

      4    Tale"?

      5             A.   Not well enough to give you the beats on it.

      6             Q.   Are you familiar with Anna Karenina?

      7             A.   I read it ages ago, but once again, not --

      8    I -- I would need to read the book and mark the beats.

      9    I don't want to misrepresent that.     It would be

     10    generalizing, and that would be wrong.

     11             Q.   Well, I'm asking you a general question.

     12    I'm trying to figure out what you think a beat is.

     13             A.   I -- I understand you're asking a general

     14    question, but I can't give you a general answer to

     15    this question.      I would really need to be able to

     16    provide more information, and I would need to have two

     17    books to compare, if you want me to compare beats

     18    between the books, or I would need one book, and I

     19    would need time to go through it.     I'm not going to

     20    just pull what I think beats are from the top of my

     21    head.

     22             Q.   Well, you've obviously, I assume, performed

     23    this analysis back in April of 2018 for the first

     24    books of each series, right?

     25            A.    I didn't write it down as beats, and I could
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 33 of 40



                                                                     180



      1    go back and do that.

      2          Q.     I know I could.   But you didn't, did you?

      3                 MS. WATSON:    Object to form.

      4                 THE WITNESS:    What I wrote is what you've

      5        seen.

      6    BY MR. BREDEHOFT:

      7          Q.     Okay.   So there was no analysis of the beats

      8    that underlie your statements in 2018?

      9          A.     Not that I'm aware of.   Blushing may have

     10    done that.

     11          Q.     Okay.

     12          A.     But at the same time, this could be

     13    considered lots of the beats with the plot

     14    similarities.   But I think I could give you a

     15    better -- a better representation if I was given some

     16    time, if you would like it.

     17          Q.     A beat is that omegas are dying off from

     18    attacks by alphas?

     19          A.     You know, like I said, I would have to have

     20    them kind of in blocks, and then you could see them

     21    that way, side by side.

     22          Q.     The protagonist doesn't understand why the

     23    omega doesn't act obediently, is that a beat?

     24          A.     You're trying to make it sound like a trope,

     25    when if it's used in a story, in both stories, it
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 34 of 40



                                                                    181



      1    would be similar beats, yes.   Would you like me to

      2    prepare a document like that for you?

      3            Q.   If you want to, go ahead, I don't care.     But

      4    I'm trying to figure out what you did prepare, and I'm

      5    trying to understand, because you told me that this

      6    document that we just went through could be beats.

      7    Yeah.

      8            A.   When I go through them, I would reference

      9    this, and then I would mark which one I think is a

     10    beat.

     11            Q.   I'm not --

     12            A.   But off the top of my head, I can't say that

     13    without having the books side by side.

     14            Q.   As a writer, are you sufficiently familiar

     15    with any written work in the English language to tell

     16    me what at least one of its beats is?

     17            A.   I don't really feel comfortable making that

     18    without having the book in front of me and analyzing

     19    it.

     20            Q.   Second page, Soto 000513:   From one

     21    side-by-side read-through.    That's the spreadsheets we

     22    were talking about.

     23                 Your third paragraph starts with, quote:

     24    From one side-by-side read-through.

     25                 Is that the spreadsheets we were talking
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 35 of 40



                                                                       182



      1    about?

      2             A.   I honestly don't know.    I -- I don't think

      3    so.

      4             Q.   Okay.    You wrote this, so tell me what you

      5    meant.

      6             A.   I don't remember, to be honest.    I don't

      7    remember the dates of these things, so I can't comment

      8    on that and be accurate.

      9             Q.   Did you do the side-by-side read-through?

     10             A.   For the spreadsheet?

     11             Q.   No.     I -- I'm just asking about what you

     12    meant when you used the words "from one side-by-side

     13    read-through" so I can find it.

     14             A.   I am assuming that what I meant when I wrote

     15    that was from one side-by-side read-through, I found

     16    13 lifted lines that were paraphrased.

     17          Q.      Okay.    That's not what it says here.   It

     18    doesn't say, "I found 13 sentences."

     19                  It just says "13 sentences were lifted."

     20                  Again, the passive voice is giving us

     21    problems.     And I'm trying to figure out, who did that

     22    analysis?

     23             A.   I'm assuming that analysis was done by me.

     24    And if I used the wrong language there, then I

     25    apologize.
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 36 of 40



                                                                   183



      1          Q.     There's no need to apologize, I just want to

      2    know who did it.

      3          A.     I -- I'm assuming it was me, but I honestly

      4    do not remember.

      5          Q.     Okay.   If it was you, would you have been

      6    likely to memorialize it in the document?

      7          A.     I believe that this probably is the document

      8    that we're looking at, or I might have just read

      9    through it.   And it was hard for me to read them side

     10    by side, honestly, because I felt very violated, and I

     11    might have been just like, "All right, there's one,

     12    there's one."    I don't know if I wrote them down.

     13          Q.     Do you know what the 13 sentences are?

     14          A.     Off the top of my head, I do not.

     15          Q.     Well, I mean, you're giving sworn testimony

     16    in a court case in federal court.

     17          A.     Yes.

     18          Q.     It's not off the top of your head.

     19                 Do you know what the 13 sentences are?

     20                 MS. WALKER:    Object to form.

     21                 THE WITNESS:    Once again, off the top of my

     22        head, I don't have the 13 sentences memorized.        I'm

     23        sorry.

     24    BY MR. BREDEHOFT:

     25          Q.     Do you know what any of them were?
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 37 of 40



                                                                   184



      1          A.    I don't recall.

      2                THE WITNESS:     Do you mind if we take a

      3        bathroom break?

      4                MR. BREDEHOFT:     Absolutely.

      5                THE WITNESS:     Okay.

      6                THE VIDEOGRAPHER:    Off the record, the time

      7        is 3:01.

      8                (Recess taken at 3:01 p.m., proceedings

      9                resumed at 3:05 p.m.)

     10                THE VIDEOGRAPHER:    Back on the record, the

     11        time is 3:05.

     12    BY MR. BREDEHOFT:

     13          Q.    I'm still asking questions relating to

     14    Exhibit 8, which is this tranche of e-mails, and I'm

     15    now on page 000517.

     16                Did the concept of writing a warning letter

     17    to Zoey before filing the DMCA notices come up?

     18          A.    Ever between Blushing and myself?

     19          Q.    Sure.

     20          A.    I don't recall.

     21          Q.    Down at the bottom of that page, your

     22    April 19th, 2018, right after midnight e-mail, the

     23    third paragraph says:      I would not write the author a

     24    warning letter.

     25                Why not?
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 38 of 40



                                                                   262



      1            CHANGES REQUESTED TO THE DEPOSITION OF:

      2                 RACHELLE SOTO a/k/a ADDISON CAIN

      3                         TAKEN:    March 28, 2019

      4

      5

      6    PAGE/LINE:               DESCRIPTION

      7    ____________________________________________________

      8    ____________________________________________________

      9    ____________________________________________________

     10    ____________________________________________________

     11    ____________________________________________________

     12    ____________________________________________________

     13    ____________________________________________________

     14    ____________________________________________________

     15
                        DATE:            _______________
     16
                        SIGNATURE: ____________________________
     17

     18    NOTARY PUBLIC: __________________________________

     19    MY COMMISSION EXPIRES: __________________________

     20

     21

     22

     23

     24    REPORTED BY:    Kimberly L. Ribaric, RPR, CCR

     25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 39 of 40



                                                                   263



      1            COMMONWEALTH OF VIRGINIA AT LARGE, to wit:

      2            I, Kimberly L. Ribaric, Registered Professional

      3    Reporter, Certified Court Reporter and Notary Public

      4    in and for the Commonwealth of Virginia at Large, and

      5    whose commission expires August 31, 2020, do certify

      6    that the aforementioned appeared before me, was sworn

      7    by me, was thereupon examined by counsel, that review

      8    was requested; and that the foregoing is a true,

      9    correct, and full transcript of the testimony adduced.

     10            I further certify that I am neither related to

     11    nor associated with any counsel or party to this

     12    proceeding, nor otherwise interested in the event

     13    thereof.

     14            Given under my hand and notarial seal at

     15    Fluvanna County, Virginia, this 15th day of April

     16    2019.

     17

     18

     19

     20                  Kimberly L. Ribaric, RPR, CCR

     21               Notary Public Registration No. 348266

     22                Commonwealth of Virginia at Large

     23

     24

     25
Case 5:18-cv-00920-G Document 49-18 Filed 06/03/19 Page 40 of 40



                                                                   264



      1                          H A L A S Z
                         Reporting & Videoconference
      2      1011 E. Main Street, Suite 100, Richmond, VA 23219
             ___________________________________________________
      3
                                  April 15, 2019
      4

      5

      6    Tynia A. Watson, Esq.
           Crowe & Dunlevy
      7    Braniff Building
           324 N. Robinson Ave, Suite 100
      8    Oklahoma City, OK 73102

      9    Re:   Deposition of Rachelle Soto a/k/a Addison Cain

     10    Dear Ms. Watson:

     11          You will find attached a copy of Ms. Soto's
           deposition transcript and signature page thereto.
     12    Please have Ms. Soto print page 262, the errata page
           of her transcript, which printed page will serve as
     13    the original signature page. After reviewing her
           transcript, Ms. Soto should make any changes she deems
     14    necessary on the original errata page, noting page and
           line number of the change she desires to make and a
     15    brief explanation of the reason for the change.
                 Within 21 days of her receipt of this letter,
     16    forward the signed and notarized original signature
           page to Mr. Bredehoft and Ms. Briggs.
     17          Thank you for your prompt attention to this
           matter.
     18
                                  Kind regards,
     19

     20
                                  Kimberly L. Ribaric, RPR, CCR
     21

     22    cc:    Mr. Bredehoft
                  Ms. Briggs
     23

     24

     25
